Title: To Benjamin Franklin from [Samuel Wharton], 21 December 1776
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
London December 21st 1776
I take the earliest Opportunity of expressing my sincere Congratulations on your safe Arrival in France. An Event of the greatest Importance to all America, and particularly regarding your own personal Safety; As the Resentment of your and our Country’s Enemies is not in the least abated, and They would have exceedingly rejoiced, If one of their Cruizers had conveyed you to this despotick Shoar: But Thanks to that all gracious Providence, Which has hitherto, so wonderfully animated and supported you in the great Cause of an oppress’d, virtuous, and gallant People. Your unexpected Arrival in France has afforded Administration much Uneasiness, and made a vast Noise through the City. The three per centum Consol. fell half per Centum on that Account, and if a general Insensibility, and Ignorance, blended with a savage Vindictiveness against Us, did not prevail over the whole Kingdom, all the subtle Arts of the Minister and his Friends, could not keep Them, as high as They are; They however continue to deceive the People with the foolish Idea of a Reconciliation being effected by the two Brothers, during the Winter, or That General Howe will before the Spring, totaly rout the grand American Army; and the News just arrived of his success near Kingsbridge, affords Them favorable Ground to establish that Idea.
The Minority in both Houses, a little before their Adjournment, declined attending Parliament; But it was neither a formal Secession, nor done by Agreement between the Heads of the different Parties in Opposition, of Course, as might have been expected, it made little Impression on Administration; and especialy, as each Party remains as unconnected, and jealous of the other, as When you was here; But Yet most of Them write in discovering Disapointment and Displeasure, at the Declaration of Independence, as it deprived Them, of what They esteemed, Their best stepping Ladder into Office. The confidential Language nevertheless of a few of the Leaders in Opposition, such as No. 34. 35. 193, and 206 . . ., is, That if America Persists in her Resolution of Independence, The Situation of the Kingdom requires, That no Time ought to be lost, before a federal Union is made with Her; But the Pride and Ignorance of the Court and Nation are yet too high, to listen to such Wise Tho’ humiliating Council, and nothing, in my Opinion, but the honest Adversity, or Dread of a Union with France and Spain (on the part of America) will awaken No. 125 of 72 from his brutal Lethargy. Lord Chatham declines fast, and it is generaly thought, will never be able again to assume a publick Character. He foretells the greatest Calamitys to be experienced by the Kingdom, in consequence of the rash and unjust Measures prosecuting against the American States. Mr. Deane is in Possession of his Prediction; It is founded in Experience and Wisdom. The Losses occasioned by the successes of our Privateers, will be felt at the yearly Settlement in January, much to the Injury of commercial Credit. Several Failures are expected to follow from these Captures. At New Lloyds’ They have a List of 160 Vessels taken by our Cruizers, and doubless They do not know the Names of all, which are taken, and yet They compute the British Loss, at a Million Sterling. The Impress goes on heavily, and Lord Sandwich begins to find, and acknowledge, That it is impossible to man twenty Sail of Men of War, Whilst the Transports are detained in America. In Truth, The Nation cannot furnish Seamen for the Navy, The Transport Service, and for carrying on its remaining Commerce; And if a large Fleet is required, In Addition to what is employed in America, either the Transport, or Merchant Service, or perhaps both of Them, must be sacrificed to it. It is fortunate however for the Admiralty, That One hundred and Thirty Sail of Transports were, from their leaky State, obliged to be sent hither to be repaired, otherwise the impressing Parties would have been a long Time, before They could have procured, as many Men, as are on Board these Transports: But for farther Particulars relative to the Plans of Administration, and the State of the Kingdom, I must beg the Favor of referring you, to our Friend Dr. Bancroft. Last Spring I wrote you many Letters, after the Ones I sent you by Mr. Cumming, But I fear several of Them were intercepted, and particularly One, conveying to you, a circumstantial Account of what Passed between Lord Howe and Me on the Subject of America, and what were the real Designs of Administration. I now send you under Cover, a State of the Conference between his Lordship, and Myself, and I would fain flatter myself, That my Propositions, (when considered, in Reference to the Time They were made) may meet your Approbation. I acted for the best, and thought, I was discharging a Duty I owed to my Country.
From the Moment I was favored with your kind Letter of Septr. 1775, (Which I considered, and therefore circulated among the Great, as a fair Warning, as well to Administration, as to their Opponents, of What would happen, if They delayed to do immediate and substantial Justice to America) I was convinced of the indispensable Propriety, and Necessity of the Colonies asserting their Independence, and Therefore I have faithfully and zealously endeavoured as far as was in my Power, To countenance, and support it, And May I add, That I shall be happy, While I remain in Europe (Which will be for a few Months) to dedicate my poor Abilities, If you think They may be usefully employed, To the service of our Country? I lament exceedingly the mistaken Conduct of Mr. Galloway, my Brother, and too many of our former Friends (on Political Subjects) in Pennsylvania. My Correspondence for many Months, on that Head, has been very offensive to Them, and They blamed my liberal Communications, and Sentiments; But I have been long convinced of the arbitrary System and sad Depravity of this Court and People, and That if the Liberties of America were to be saved and Perpetuated, It must be done by the Americans Themselves, and Not by any Man, or Set of Men of this Country; And Therefore I have been inexpressibly rejoiced, in Perusing the new Forms of Goverment in the several American States, and especiely That of Pennsylvania, because it communicates equal civil, and religious Liberties to all, and particularly establishes an Equality of Representation in all the Counties, on a broad and fair Basis; Thereby destroying the narrow System of the Quakers, and emancipating the Inhabitants of a Majority of the Counties from the partial Views, of Sectarian Politicans. Lord Camden highly extolls the New Form of Goverment of Pennsylvania and says, That the bad Part of the British Laws is therein wisely corrected; and let me add, That the highest Honor and Thanks are due to you, for effectuating a Form of Goverment, so wonderfully replete with true Wisdom and Liberality. With the sincerest Respect, Permit me to assure you, That I am dear Sir Your very affectionate and faithful humble Servant

PS. If you should have any Letters for me, either Now or hereafter, Pray never trust Them by the Post; as all my Letters are stoped by Administration. Dr. Bancroft has a Dictionary to explain the Numbers used in the foregoing Letter, and when He leaves France, He will give you a Copy it. The Doctor will enquire of you and write me, if you should not have Leisure to oblige me therein, How my Family were, When you left Home.
Dr. Franklin.

 
Notations: Intelligence from London / Lett. from London Decr 21. 1776
